UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ADEL HAMLILY,
           Petitioner,
                  v.                                         Civil Action No. 05-0763 (JDB)
 BARACK H. OBAMA, et al.,1
           Respondents.


 WALEED SAEED BN SAEED ZAID, et al.,
           Petitioners,
                  v.                                         Civil Action No. 05-1646 (JDB)
 BARACK H. OBAMA, et al.,
           Respondents.


 ABDUL HAMID ABDUL SALAM
 AL-GHIZZAWI,
           Petitioner,
                  v.                                         Civil Action No. 05-2378 (JDB)
 BARACK H. OBAMA, et al.,
           Respondents.


                                             ORDER

       Pursuant to the December 22, 2008 Case Management Order entered in the above-

captioned cases, the Court is currently reviewing the parties' submissions in anticipation of a

ruling regarding the appropriate definition of "enemy combatant" for use in these habeas cases.

The Court recognizes, however, that the new Presidential administration may wish to review the

Government's current position regarding the appropriate definition of "enemy combatant" to be

used in these and other habeas cases involving Guantanamo Bay detainees. Accordingly, the

       1
        Former President George W. Bush was named as the original lead respondent in all of
the above-captioned cases. Pursuant to Federal Rule of Civil Procedure 25(d), the Court
automatically substitutes his successor, President Barack H. Obama, as the new lead respondent.
Court invites Respondents to submit any refinement of their position on the appropriate

definition of "enemy combatant" by not later than February 9, 2009.

       SO ORDERED.

                                                   /s/ John D. Bates
                                                   JOHN D. BATES
                                               United States District Judge

Date: January 22, 2009




                                              -2-